IN THE UNITED STATES DISTRICT COURT

FOR THE MIDDLE DISTRICT OF NORTH CAROLINA,

 

UNITED STATES OF AMERICA .
v. - 1190R3264

ANTONIA LIZABETH BARRERA PINEDA

The United States Attorney charges:

On or about September 30, 2014, in the County of Lee, in the Middle
District of North Carolina, ANTONIA LIZABETH BARRERA PINEDA
knowingly possessed an identification document, namely a social security card
bearing the social security account number XXX-XX-6790, which appeared to
be an identification document of the United States, which was stolen and
produced without lawful authority, knowing that such document was stolen
and produced without lawful authority; in violation of Title 18, United States

Code, Section 1028(a)(6).

 

BY: MATTHEW G.T. MARTIN
United States Attorney

LE

BY: D. POUSSON
Assi t United States Attorney

Case 1:19-cr-0032325-NCT Document 1 Filed 07/03/19 Pane 1 of 1
